       Case 1:19-cv-00057-KD-MU Document 36 Filed 04/06/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF ALABAMA

                                      )
CHRISTOPHER LEE PRICE,                )
                                      )
              Plaintiff,
                                      )          Case No. 1:19-cv-57
      v.                              )
                                      )
JEFFERSON S. DUNN,                    )
COMMISSIONER, ALABAMA                 )         CAPITAL CASE
DEPARTMENT OF                         )       EXECUTION SET FOR
CORRECTIONS, in his official          )          APRIL 11, 2019
capacity, et al.,                     )
                                      )
              Defendants              )
                                      )


                              NOTICE OF APPEAL

      Notice is hereby given that CHRISTOPHER LEE PRICE, Plaintiff in the

above-captioned case, through pro bono counsel, hereby appeals to the United

States Court of Appeals for the Eleventh Circuit from the District Court’s April 5,

2019 order denying his motion for a preliminary injunction (Doc. 32) and its April

6, 2019 order denying his renewed motion for preliminary injunction (Doc. 35),

and from any and all adverse rulings incorporated in, antecedent to, or ancillary to

that order.
      Case 1:19-cv-00057-KD-MU Document 36 Filed 04/06/19 Page 2 of 3



Dated: April 6, 2019                     Respectfully submitted,

                                         /s/ Aaron M. Katz
                                         Aaron M. Katz, Esq. (admitted pro
                                         hac vice)
                                         ROPES & GRAY LLP
                                         Prudential Tower
                                         800 Boylston Street
                                         Boston, MA 02199-3600
                                         Tel.: (617) 951-7000
                                         Fax: (617) 951-7050
                                         aaron.katz@ropesgray.com




                                     2
       Case 1:19-cv-00057-KD-MU Document 36 Filed 04/06/19 Page 3 of 3



                          CERTIFICATE OF SERVICE

      I hereby certify that on this 6th day of April, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the following:

      Lauren A. Simpson
      Beth Jackson Hughes
      Henry M. Johnson
      Office of the Attorney General
      501 Washington Avenue
      Montgomery, AL 36130
      Attorneys for Defendants


Dated: April 6, 2019                       /s/ Aaron M. Katz
                                           ROPES & GRAY LLP
                                           Aaron M. Katz, Esq. (admitted pro hac
                                           vice)
                                           Prudential Tower
                                           800 Boylston Street
                                           Boston, MA 02199-3600
                                           Tel.: (617) 951-7000
                                           Fax: (617) 951-7050
                                           aaron.katz@ropesgray.com
